DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 107a in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking assembly” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US 2010/0042111).
Qureshi discloses (see Figs. 1-18) a trajectory guiding access device comprising the following claim limitations:
(claim 1) an anchor member (10, Fig. 1) that is elongated along a first axis (as shown in Fig. 1, device 10 has a longitudinal axis along trajectory line T), the anchor member (10) including a middle anchor portion (18, Fig. 1) defining a middle anchor recess that extends about the first axis (as shown in Fig. 1, 
(claim 2) wherein the plurality of contact members (14) are configured to be (i.e. capable of) actuated between a first position and a second position, wherein in the first position a surface of the lower section (12) of the leg extends 
(claim 8) wherein the lower section (12) of the leg comprises a planar surface, and wherein the rib is mounted to the lower section (12) of the leg (as expressly shown in annotated Fig. 10 below);

    PNG
    media_image1.png
    351
    434
    media_image1.png
    Greyscale

(claim 9) wherein the rib includes a sharp edge, wherein the sharp edge extends parallel to the lower section (12) of the leg (as shown in annotated Fig. 10 above, rib has edges disposed parallel to the lower section 12);
(claim 10) wherein the angular bend (at ball joint 42/76, Fig. 1) forms an obtuse angle between the upper section (14) of the leg and the lower section (12) of the leg (an obtuse angle at ball joint 42/76 is expressly shown in Figs. 1 and 10-11);
(claim 12) an anchor member (10, Fig. 1) that is elongated along a first axis (as shown in Fig. 1, device 10 has a longitudinal axis along trajectory line T), the anchor member (10) including a middle anchor portion (18, Fig. 1) defining a middle anchor recess that extends about the first axis (as shown in Fig. 1, spherical movable member 26 disposed within middle anchor recess); and a lower anchor portion (i.e. legs 14 including all structures from hinged ends 43 and downward, as shown in Fig. 1) extending from the middle anchor portion in a downward direction relative to the middle anchor portion along the first axis (as expressly shown in Fig. 1), the lower anchor portion including a plurality of contact members (14, Fig. 1) that together define a lower anchor recess (i.e. recess space defined within legs 14, as shown in Fig. 1), each of the plurality of contact members (14) having a leg that extends from a bottom (at hinge 43) of the middle anchor portion (as shown in Fig. 1), each leg having an angular bend (at ball joint 42/76, Fig. 1) defining an upper (i.e. leg portion above ball joint 42) and a lower (i.e. leg portion 12 below ball joint 42) section of the leg, a rib (44, Fig. 1) mounted to the leg (as shown in Fig. 1);
(claim 13) wherein each of the plurality of contact members (14) is spaced circumferentially about the lower anchor portion (as expressly shown in Fig. 1), and wherein each of the plurality of contact members (14) is spaced equidistant 
(claim 14) wherein the plurality of contact members (14) are configured to be (i.e. capable of) actuated between a first position and a second position, wherein in the first position a surface of the lower section (12) of the leg extends substantially in the downward direction, and wherein in the second position the surface of the lower section (12) of the leg extends at least partially in a radial direction, wherein the radial direction is substantially perpendicular to the downward direction (as shown in Figs. 1 and 10-11; [0044]; [0051]; [0053]; ball joint 42/76 expressly shown and disclosed to provide a full range of angular travel allow each lower leg section 12 to be fully capable of being moved between a first position with element 12 pointing generally downward and a second position with element 12 pointing generally radially outward);
(claim 15) wherein when (i.e. language following interpreted as a functional language statement) the cranial anchor apparatus (10) is attached to the opening in the cranium and the plurality of contact members (14/12) are in the second position the rib (44) applies a pressure to a wall or edge of the opening to the cranium (as shown in annotated Fig. 1 below; rib 44 is fully capable of providing pressure to a wall of a cranial opening via outward rotation at hinges 43); and

    PNG
    media_image2.png
    671
    836
    media_image2.png
    Greyscale

(claim 16) wherein the lower anchor portion (i.e. legs 14 including all structures from hinged ends 43 and downward, as shown in Fig. 1) further includes a support ring (45, Fig. 1) disposed about the first axis (T) and below at least a portion of each of the plurality of contact members (14) (as expressly shown in Fig. 1; web assembly 45 shown having a central ring about trajectory axis T and disposed below upper leg portions 14).

Claim(s) 1-4, 8-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 2011/0144443).
Regarding claims 1-4 and 8-10, the embodiment of Figs. 1-3 of Shelton discloses an access device (10) comprising the following claim limitations:
(claim 1) an anchor apparatus (10) being elongate along a first axis (i.e. vertical/longitudinal axis of device 10) and comprising a middle anchor portion (80, Figs. 1-3) defining a middle anchor recess (118, Fig. 1) that extends about the first axis (as shown in Figs. 1-3); and a lower anchor portion (i.e. distally extending folding wall portion 112, Figs. 1-3) coupled to and disposed in a downward direction relative to the middle anchor portion (80) along the first axis (as expressly shown in Figs. 1-3), the lower anchor portion including a plurality of contact members (i.e. each of the four individual folding wall members 112, as shown in Figs. 1-3) that together define a lower anchor recess (i.e. lumen defined within/by folding walls 112), each of the plurality of contact members (112) having a leg (i.e. each folding wall 112 has a generally linear leg structure, as expressly shown in Fig. 1) that extends from a bottom of the middle anchor portion (80) (as shown in Figs. 1-3), the leg having an angular bend (as shown in annotated Fig. 1 below) defining an upper and a lower section of the leg (i.e. upper and lower sections of leg 112 separated by an angular bend, as shown in annotated Fig. 1 below), a rib (i.e. all projecting edges/shoulders of each respective folding leg section that project outward into tissue in the deployed configuration shown in Figs. 2-3) mounted to the leg (112) (as shown in annotated Fig. 1 below); and an outer sheath (82, Fig. 1) that is elongated along a second axis and defines a first channel (as shown in Figs. 1-3, cylindrical top portion 82 defines a first channel therethrough), the 

    PNG
    media_image3.png
    611
    916
    media_image3.png
    Greyscale

(claim 2) wherein the plurality of contact members (112) are configured to be (i.e. capable of) actuated between a first position (as shown in Fig. 1) and a second position (as shown in Figs. 2-3), wherein in the first position (of Fig. 1) a 
(claim 3) wherein the joint (15) is configured to (i.e. capable of) apply a force to the plurality of contact members (112) to actuate the plurality of contact members (112) between the first position (of Fig. 1) and the second position (of Figs. 2-3), and wherein in the second position the rib applies pressure to a wall or edge (16) of the opening to the cranium (as shown between Figs. 1-3; [0072]-[0074]; as expressly disclosed, “proximal translation of the cables 15 pulls the folding walls 112 of the cannula 14 into a folded position, which in turn deforms the cannula sheath 106 and the surrounding incision outward into a substantially conical shape”);
(claim 4) further comprising a locking assembly (92, Figs. 1-2) configured to (i.e. capable of) provide a force to the joint (15) in the downward direction (as shown in Figs. 1-3; [0066]-[0067]; [0073]; joint 15 fixedly attached to top portion 82 and male locking tabs 92 of top portion 82 are expressly disclosed to engage and lock within female slots 100 of base portion 80 to force and hold 
(claim 8) wherein the lower section (as shown in annotated Fig. 1 above) of the leg (112) comprises a planar surface (i.e. each folding section shown having a planar surface), and wherein the rib is mounted to the lower section of the leg (112) (as expressly shown in annotated Fig. 1 above, lower section folding planar “panels” each shown expressly have multiple ribs/edges/shoulders);
(claim 9) wherein the rib includes a sharp edge, wherein the sharp edge extends parallel to the lower section of the leg (112) (as expressly shown in annotated Fig. 1 above, each lower section folding planar “panel” has longitudinally-extending edges (i.e. vertical edges in Fig. 1) that are shown disposed parallel to the lower section); and
(claim 10) wherein the angular bend forms an obtuse angle between the upper section of the leg (112) and the lower section of the leg (12) (as expressly shown in annotated Fig.1  above).

Regarding claims 12-16, the embodiment of Figs. 7A and 7E of Shelton discloses an access device (10’) comprising the following claim limitations:
(claim 12) an anchor apparatus (10’) being elongate along a first axis (i.e. vertical/longitudinal axis of device 10’) and comprising a middle anchor portion (i.e. lower/bottom surface of housing 12’, see annotated Fig. 7E below) defining a middle anchor recess (i.e. central aperture defined therein) that extends about the first axis (as shown in Figs. 7A and 7E); and a lower anchor portion 

    PNG
    media_image4.png
    568
    954
    media_image4.png
    Greyscale

(claim 13) wherein each of the plurality of contact members (112) is spaced circumferentially about the lower anchor portion (i.e. composed of legs 112), and wherein each of the plurality of contact members (112) is spaced equidistant from one another (as expressly shown in Fig. 7A);
(claim 14) wherein the plurality of contact members (112) are configured to be (i.e. capable of) actuated between a first position (as shown in Fig. 7A) and a second position (as shown in Fig. 7E), wherein in the first position a surface of the lower section (i.e. lower half of leg 112) of the leg (112) extends substantially in the downward direction (as expressly shown in Fig. 7A), and wherein in the second position the surface of the lower section (i.e. lower half of leg 112) of the leg (112) extends at least partially in a radial direction, wherein the radial direction is substantially perpendicular to the downward direction (as expressly show in Fig. 7E; surfaces of the lower half of leg 112 expressly 
(claim 15) wherein when (i.e. language following interpreted as a functional language statement) the cranial anchor apparatus is attached to the opening in the cranium and the plurality of contact members (112) are in the second position (as shown in Fig. 7E) the rib (i.e. ridge/shoulder of each adjacent leg section projecting outward into tissue in the deployed configuration shown in annotated Fig. 7E below) applies a pressure to a wall or edge (16’) of the opening to the cranium (as expressly shown in Fig. 7E and annotated Fig. 7E above; [0057]; edges/shoulders of the adjacent expanding/folding walls expressly shown radially expanding into the laterally adjacent tissue providing a pressure that improves retention of the device); and
(claim 16) wherein the lower anchor portion further includes a support ring (120, Figs. 7A, 7E and annotated Fig. 7E above) disposed about the first axis and below at least a portion of each of the plurality of contact members (112) (as shown in Figs. 7A, 7E and annotated Fig. 7E above; each of the three rings 120 is centered on the longitudinal axis of the device and has at least a portion of each contact member 112 disposed above (i.e. closer to housing 12’)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,265,136.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires at least a middle anchor portion, a lower anchor portion, a plurality of contact members, a leg, a rib, and/or an outer sheath.  The claim set of U.S. Patent No. 10,265,136 further additionally requires limitations including a least an upper anchor portion, a tab, an inner sheath, and/or a height adjustment device.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower claims of U.S. Patent No. 10,265,136 (i.e. species claims) anticipate the broader claims of the present invention (i.e. genus claims).
Claims 1, 12-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,646.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires a middle anchor portion, a lower anchor portion, a plurality of contact members, a leg, a rib, an outer sheath and/or a support ring.  The claim set of U.S. Patent No. 11,147,646 further additionally requires limitations including a least a tab, an inner sheath, a height adjustment device, an upper anchor portion, and/or a support ring.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower claims of U.S. .

Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  see Ghajar et al. (US 4,998,938); Dalton (US 2006/0206008); and Farrell et al. (US 2011/0144442).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771